Citation Nr: 1643513	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-19 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for residuals of Bell's palsy.

3.  Entitlement to service connection for residuals of a right eye injury.

4.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to October 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a decision of the RO in March 2010 that denied service connection for disc bulges of the lumbar spine, for Bell's palsy, and for a right eye condition; and from a decision of the RO in December 2011 that denied service connection for depression and for PTSD.  The Veteran timely appealed.

The Veteran cancelled a videoconference hearing before a Veterans Law Judge that was scheduled for March 2016.  In April 2016, the Veteran waived initial consideration by the RO of any additional evidence submitted in support of the claims.  

In August 2016, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board. Later that same month, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney when further action is required.



REMAND

Lumbar Spine Disability

The Veteran contends that service connection for a lumbar spine disability is warranted on the basis that he was allegedly assaulted physically by a drill instructor during training exercises while doing various types of push-ups; and, thereby, hurt his back and sustained injuries when the drill instructor jumped down onto the Veteran's back with his knee, and the Veteran's back has hurt since then and has worsened with time.  

Clinical evaluation of the Veteran's spine at entry in May 1976 was normal.  Service treatment records show trauma only to the left shoulder in August 1976, as well as blisters to both hands from doing pull-ups.  The Veteran was found physically fit for separation from active service in September 1976; no separation examination is of record.

Private records, dated in May 2009, show that the Veteran complained of left lower extremity pain, which began in his buttock and radiated down the posterior thigh and calf and wrapped around the lateral malleolus and radiated along the dorsal foot into the great toe.  To a lesser degree, the Veteran described low back pain, which he described as "flaring up" after over-activity.  The Veteran reported his symptoms as beginning in 2003 when he changed the "wheel on a dually."  The Veteran described picking up a rim that weighed more than 150 pounds, and hearing a crack in his back.  The Veteran was evaluated the next day and diagnosed with lumbar disk pathology.  He underwent steroid injections twice weekly for two years.  Records show that an evaluation in 2005 revealed mild bulging of the disks at L2-L3 and L5-S1 with a moderate bulge at L4-L5, and nerve conduction studies revealed acute left L5 radiculopathy.  Since then, the Veteran has declined surgery and his symptoms have persisted.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current lumbar spine disability that either had its onset during active service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

Residuals of Bell's Palsy 

The Veteran contends that service connection for residuals of Bell's palsy is warranted on the basis that he was allegedly beaten repeatedly throughout four months of active service and "all of this stress and depression" caused him to develop Bell's palsy.  Records show that the Veteran has had two Bell's palsies many years post-service; and was affected by residuals of facial weakness, mouth weakness, and intermittent twitching of the eyelids and mouth.  He is competent to describe his symptoms.

Neurological evaluation at the time of the Veteran's entry into active service in May 1976 was normal.  Again, the Veteran was found physically fit for separation, and no separation examination is of record.

Private records first show a diagnosis of left-sided facial numbness in February 2005, and that the Veteran was hospitalized in October 2006 for evaluation.  Abnormal findings included stuttered speech and left facial droop in January 2007.  A discharge summary in February 2007 suggested that the Veteran's symptoms were psychogenic in nature.  The Veteran presented with complaints of paralysis on right side of face in August 2007.  Evaluation at the time revealed that his symptoms were improving, and that he was then able to close the right eye.  Abnormal findings included mild right-side facial droop in August 2007.

In August 2011, the Veteran explained that he was punched several times in the face by the drill instructor in active service; and, at times, he had to fight against three soldiers at once during hand-to-hand combat exercises.  The Veteran also indicated that others were given "pugil sticks" for training exercises, and that he was never given one.

In August 2012, a VA treating physician indicated that the Veteran had severe anxiety and took medication; and that, at times, when the Veteran was very excited or nervous, he exhibited stuttering and facial tics and was tongue-tied.  VA records show that the Veteran had a history of head traumas with loss of consciousness.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has residuals of Bell's palsy that either had its onset during active service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

Residuals of a Right Eye Injury

In April 2016, the Veteran reported that he sought treatment from an eye doctor after he separated from active service and was told that he had shrapnel in his eye. The RO or VA's Appeals Management Center (AMC) should specifically seek the Veteran's authorization for release of treatment records pertaining to a right eye disability.

Here, the Veteran contends that he injured his right eye when a blank cartilage exploded during a training exercise in active service.  Specifically, the Veteran fired his weapon and it back-fired into his right eye.  The Veteran indicated that he was treated in the field by pouring water directly into the eye, which made the pain worse and he could not see at all.  The Veteran did not complain or show weakness because he was told to "suck it up."  He is competent to describe his symptoms.

Service treatment records note visual defects at entry into active service in May 1976.

VA records, dated in December 2012, show a history of trauma to the right eye with temporal chorioretinal scars.  Records show a cut above the right eye from the blunt trauma of a pellet injury, when a blank was discharged.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has residuals of a right eye injury that either had its onset during active service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).  

Acquired Psychiatric Disability, to Include PTSD

The Board notes that service personnel records pertaining specifically to the reasons for the Veteran's discharge from active service in October 1976 are not of record.  The RO or AMC should make another attempt to obtain these records and associate them with the Veteran's claims file.

Here, the Veteran attributes his acquired psychiatric disability, to include PTSD, to physical assaults and traumatic events that occurred in active service.

Specifically, the Veteran contends that one drill instructor beat him badly in the face, head, and stomach; and thrusted his knee in the middle of the Veteran's back.  The Veteran complained about the drill instructor, who was disciplined.  Other drill instructors retaliated against the Veteran for complaining, and the whole platoon attacked him.

During an August 2010 VA mental health evaluation, the Veteran reported experiencing a number of traumatic events in active service-including recovering bodies from a swamp, the death of 87 soldiers, and a shooting rampage from a soldier.  He also recalled being brutalized by other soldiers.

In March 2011, the Veteran reported that one drill instructor marched recruits into a swamp; and recruits died.  The Veteran was assigned to pull the dead bodies out of the swamp, and there were little crabs eating at the skin of the dead soldiers; the smell was awful.  The Veteran still has nightmares about that day. 

In August 2011, the Veteran described another incident that occurred during grenade training, when another drill instructor and a private blew up right next to the Veteran.  The private pulled the pin and held onto the grenade; the drill instructor tried to get the private to throw the grenade, but it was too late.  The blast was really strong, and the Veteran fell backwards and hit the wall.  There was much blood and guts everywhere.  That memory still haunts the Veteran.

The Board notes that this stressor described by the Veteran during grenade training involved his fear of hostile military or terrorist activity.
 
In April 2016, the Veteran reported noticing his psychiatric symptoms in 1977.  He reportedly had constant nightmares, trouble sleeping, and a lot of anger issues; he started stuttering when he became angry or anxious.  The Veteran also reported hearing voices within a few weeks after his separation from active service, and indicated that the voices were from people in the Marines.  His former wife confirmed that the Veteran had nightmares and uncontrollable anger, as well as a very bad temper, when he returned home from active service.  She reportedly had a fear of staying with him, and the couple could not maintain their marriage.

On remand, the Veteran should undergo a VA psychiatric examination to address the etiology of any psychiatric disability, to include PTSD.

Social Security Records

Records in the claims folder show that the Veteran receives Social Security benefits based upon disability.  The medical evidence that is used by the Social Security Administration (SSA) to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to right eye disability, dated from 1976 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from May 2016 forward; and associate them with the Veteran's claims file.

3.  Undertake appropriate action to obtain the Veteran's service personnel records that pertain specifically to the reasons for his discharge from active service in October 1976; and associate the records with the Veteran's claims file.

4.  Undertake appropriate action to obtain records, from SSA, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of an award, and any recent evaluations.

5.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain, and the likely etiology of each disease or injury. 

For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service physical assault by a drill instructor during training exercises, as reported by the Veteran; and his account of recurring symptoms of low back pain since then.

The examiner should provide a rationale for the opinions.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of Bell's palsy, and the likely etiology of each disease or injury. 

For any current disability or residuals identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service beatings repeatedly and "all of this stress and depression," as reported by the Veteran; and the Veteran's account of recurring symptoms of facial weakness, mouth weakness, and intermittent twitching of the eyelids and mouth since then.

The examiner should provide a rationale for the opinions.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of a right eye injury, and the likely etiology of each disease or injury. 

For any current disability or residuals identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service injury to the Veteran's right eye when a blank cartilage exploded and back-fired during a training exercise, as reported by the Veteran; and the Veteran's account of recurring symptoms of eye problems or residual scars since then.

The examiner should provide a rationale for the opinions.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD under DSM-5 are met.  The Veteran's claims file, to include this REMAND, must be available to the examiner designated to examine the Veteran.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD. 

With regard to the Veteran's claimed physical assaults, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether the alleged stressors were sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found sufficient to produce PTSD by the examiner.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examiner is asked to explain the reasons behind any opinions offered.  

9.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his attorney until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




